DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2 and 5, the prior art does not teach “…wherein the display controller starts the driving of the display device to display the first plurality of pixel data a first amount of time after a beginning of the first time period, and the display controller ends the driving of the display device to display the first plurality of pixel data a second amount of time after the beginning of the first time period;
Regarding claims 3-4, the prior art does not teach “…driving, by the display controller, the display device to display a first plurality of pixel data during a first display period in a first time period, wherein the display controller starts the driving of the display device to display the first plurality of pixel data a first amount of time after a beginning of the first time period, and the display controller ends the driving of the display device to display the first plurality of pixel data a second amount of time after the beginning of the first time period; driving, by the display controller, the display device to display a second plurality of pixel data during a second display period in second time period, wherein the display controller starts the driving of the display device to display the second plurality of pixel data a third amount of time after a beginning of the second time period, and the display controller ends the driving of the display device to display the second plurality of pixel data a fourth amount of time after the beginning of the second time period, wherein the first display period in the first time period and the second display period in the second time period have a same time length, and wherein the first amount of time is different from the third amount of time, and the second amount of time is different from the fourth amount of time: 3Application No. 17/102,356 Reply to Office Action Dated June 8, 2021 driving, by the display controller, the display device to display a third plurality of pixel data during a third display period of a third time period, wherein the display controller starts the driving of the display device to display the third plurality of pixel data a fifth amount of time after a beginning of the third second time period, and the display controller ends the driving of the display device to display the third plurality of pixel data a sixth amount of time after the beginning of the third time period, and wherein the first display period in the first time period, the second display period in the second time period, and the third display period in the third time period have the same time length, and wherein the first amount of time is different from the third amount of time and the fifth amount of time, and the second amount of time is different from the fourth amount of time and the sixth amount of time.”
Regarding claims 7-8 and 10, the prior art does not teach “… setting, by the display controller, a given time interval between a plurality of packet transmission periods; transmitting, by the display controller, a signal including a command for controlling operation of the active stylus, wherein the command includes timing information indicative of the plurality of packet transmission periods with the given time interval therebetween; driving, by the display controller, the display device to display pixel data; and changing, by the display controller, a start timing or an end timing of a display driving period during which the driving is performed, while the given time interval between the plurality of packet transmission periods is maintained.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625